101 B.R. 997 (1989)
Harold J. PANUSKA
v.
Robert James JOHNSON.
Bankruptcy No. 3-86-207, Civ. No. 4-88-217.
United States District Court, D. Minnesota, Fourth Division.
June 16, 1988.

ORDER
ROSENBAUM, District Judge.
This matter is before the Court on appeal from the bankruptcy court. A hearing was held on June 16, 1988. Based on the files, records, and proceedings herein, and for the reasons set forth at the hearing, IT IS ORDERED that:
The judgment rendered by the United States Bankruptcy Court on December 18, 1987, 80 B.R. 953, in Adversary Proceeding No. 3-86-107 is affirmed.